

	

		II 

		109th CONGRESS

		1st Session

		S. 611

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2005

			Ms. Collins (for herself

			 and Mr. Feingold) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a Federal Interagency

		  Committee on Emergency Medical Services and a Federal Interagency Committee on

		  Emergency Medical Services Advisory Council, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Emergency Medical Services Support

			 Act.

		

			2.

			Federal Interagency Committee on Emergency Medical

			 Services

			

				(a)

				Establishment

				The Secretary of

			 Transportation and the Secretary of Homeland Security, through the Under

			 Secretary for Emergency Preparedness and Response, and in consultation with the

			 Secretary of Health and Human Services, shall establish a Federal Interagency

			 Committee on Emergency Medical Services (referred to in this Act as the

			 Interagency Committee on EMS) to improve coordination and

			 enhance support of emergency medical services.

			

				(b)

				Membership

				The Interagency Committee on

			 EMS shall consist of the following officials, or their designees:

				

					(1)

					The Administrator of the

			 National Highway Traffic Safety Administration.

				

					(2)

					The Director of the Office

			 for Domestic Preparedness of the Department of Homeland Security.

				

					(3)

					The Administrator of the

			 Health Resources and Services Administration of the Department of Health and

			 Human Services.

				

					(4)

					The Director of the Centers

			 for Disease Control and Prevention of the Department of Health and Human

			 Services.

				

					(5)

					The Administrator of the

			 United States Fire Administration of the Department of Homeland

			 Security.

				

					(6)

					The Administrator of the

			 Centers for Medicare & Medicaid Services of the Department of Health and

			 Human Services.

				

					(7)

					The Undersecretary of Defense

			 for Personnel and Readiness.

				

					(8)

					The Assistant Secretary for

			 Public Health Emergency Preparedness of the Department of Health and Human

			 Services.

				

					(9)

					The Director of the Indian

			 Health Service of the Department of Health and Human Services.

				

					(10)

					The Bureau Chief of the

			 Wireless Telecommunications Bureau of the Federal Communications

			 Commission.

				

					(11)

					A representative of any other

			 Federal agency identified by the Secretary of Transportation or the Secretary

			 of Homeland Security, through the Under Secretary for Emergency Preparedness

			 and Response and in consultation with the Secretary of Health and Human

			 Services, as having a significant role in relation to the purposes of the

			 Interagency Committee on EMS.

				

				(c)

				Leadership

				The members of the

			 Interagency Committee on EMS shall annually select an individual from among the

			 members of the Committee to serve as chairperson of the Committee.

			

				(d)

				Activities

				The Interagency Committee on

			 EMS shall carry out the following activities:

				

					(1)

					Ensuring coordination among

			 the Federal agencies represented on the Interagency Committee on EMS with

			 State, local, tribal, or regional emergency medical services and 9–1–1

			 systems.

				

					(2)

					Identifying State, local,

			 tribal, or regional emergency medical services and 9–1–1 needs.

				

					(3)

					Ensuring that emergency

			 medical services are appropriately integrated with homeland security and other

			 emergency response programs.

				

					(4)

					Recommending new or expanded

			 programs, including grant programs, for—

					

						(A)

						improving State, local,

			 tribal, or regional emergency medical services; and

					

						(B)

						implementing improved

			 interoperable voice and data emergency medical services and communications

			 technologies, including wireless 9–1–1.

					

					(5)

					Identifying ways to

			 streamline the process through which Federal agencies support State, local,

			 tribal, or regional emergency medical services.

				

					(6)

					Assisting State, local,

			 tribal, or regional emergency medical services in setting priorities based on

			 identified needs.

				

					(7)

					Advising, consulting, and

			 making recommendations on matters relating to the implementation of the

			 coordinated State emergency medical services programs.

				

				(e)

				Meetings

				The Interagency Committee on

			 EMS shall meet as frequently as is determined necessary by the chairperson of

			 the Committee, but no less frequently than quarterly.

			

				(f)

				Administration

				The Administrator of the

			 National Highway Traffic Safety Administration, in cooperation with the

			 Director of the Office for Domestic Preparedness of the Department of Homeland

			 Security, shall provide administrative support to the Interagency Committee on

			 EMS, including scheduling meetings, setting agendas, keeping minutes and

			 records, and producing reports.

			

				(g)

				Annual reports

				The Interagency Committee on

			 EMS shall prepare and submit an annual report to Congress on the Committee’s

			 activities, actions, and recommendations, and shall include in such report a

			 description of respective Federal agency responsibility, support, and

			 coordination of emergency medical services systems.

			

			3.

			Federal Interagency Committee on Emergency Medical Services

			 Advisory Council

			

				(a)

				Establishment

				There is established a

			 Federal Interagency Committee on Emergency Medical Services Advisory Council

			 (in this Act referred to as the Advisory Council) that shall

			 consist of not more than 13 individuals with an interest or expertise in

			 emergency medical services selected by the Interagency Committee on EMS.

			

				(b)

				Membership

				In selecting members of the

			 Advisory Council, the Interagency Committee on EMS shall ensure that the

			 Advisory Council represents—

				

					(1)

					both urban and rural areas;

			 and

				

					(2)

					all sectors of the emergency

			 medical services community.

				

				(c)

				Leadership

				Members of the Advisory

			 Council shall annually select an individual from among the members of the

			 Council to serve as chairperson of the Advisory Council.

			

				(d)

				Activities

				The Advisory Council shall

			 make recommendations to the Interagency Committee on EMS on topics including

			 the following:

				

					(1)

					Improved coordination and

			 support of emergency medical services systems among Federal programs.

				

					(2)

					Development of a national

			 emergency medical services plan.

				

					(3)

					Standards, guidelines,

			 benchmarks, and data collection on emergency medical services.

				

					(4)

					Guidelines for conducting

			 needs assessments for improving community-based emergency medical services

			 systems at State and local levels.

				

					(5)

					Creation of new, or the

			 expansion of existing, grants or other programs for improving community-based

			 emergency medical services.

				

					(6)

					Consolidation or realignment

			 of Federal agency or program responsibility for emergency medical

			 services.

				

					(7)

					Strengthening emergency

			 medical services systems through enhanced workforce development, education,

			 training, exercises, equipment, medical oversight, and other areas.

				

					(8)

					Issues or topics to be

			 addressed in the annual report of the Interagency Committee on EMS.

				

				(e)

				Annual report

				Before the Interagency

			 Committee on EMS submits the annual report required under section 2(g) to

			 Congress, the Advisory Council shall review the report and include independent

			 information or recommendations for inclusion in the report, as deemed

			 appropriate by the Advisory Council.

			

				(f)

				Meetings

				The Advisory Council—

				

					(1)

					shall meet at the same time

			 and place as the Interagency Committee on EMS, when such Committee meets;

			 and

				

					(2)

					may conduct independent

			 meetings to receive public comment and collect data and information.

				

				(g)

				Compensation and reimbursement

				

					(1)

					Compensation

					The members of the Advisory

			 Council shall receive no pay by reason of their service as a member of the

			 Advisory Council.

				

					(2)

					Travel expenses

					The members of the Advisory

			 Council shall be allowed travel expenses, including per diem in lieu of

			 subsistence, at rates authorized for employees of agencies under subchapter 1

			 of chapter 57 of title 5, United States Code, while away from their homes or

			 regular places of business in the performance of services for the Advisory

			 Council.

				

				(h)

				Administration

				The Administrator of the

			 National Highway Traffic Safety Administration, in cooperation with the

			 Director of the Office for Domestic Preparedness of the Department of Homeland

			 Security, shall provide administration support to the Advisory Council.

			

